DETAILED ACTION

Notice to Applicant
	This communication is in response to the Request for Continued Examination for Application 17/214,153 filed 06/02/2022 and the arguments therein. 
Claims 1, 2, 5, 15 and 19 are amended; and 
Claims 1-20 are currently pending and considered herein.

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per independent claims 1, 15 and 19, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many narrowing limitations in combination as specifically recited in the claim spanning well over a page in length and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
Hodgdon (US 2005/0234742 A1), Glynn (US 2018/0158090 A1), Walker et al. (US 2013/0060623 A1) and Bettencourt-Silva (US 2020/0143273 A1).
The proposed amendments clarify the distinctions of claims and combination thereof in contrast to the teachings of the relevant prior art and as discussed in the Office Action dated 06/02/2022. Hodgdon relates to an incentive based healthcare insurance program. Glynn is directed to a dynamic real-time service feedback communication system. Walker relates to a system and method for managing and redeeming offers for certain participants. Bettencourt-Silva teaches a system and method relating to opportunity metrics. However, the prior art fails to disclose, in combination or otherwise, the full scope of the lengthy independent claims. The references fail to explicitly describe the claimed “rank the plurality of opportunity objects based at least on a determination that the opportunity object satisfies a second opportunity metric associated with the participant object and corresponding to a frequency of selection of the opportunity object via a user interface of a computing device linked with the participant object; transmit, to the computing device, the ranked plurality of opportunity objects; -2-4875-8743-6320.1Atty. Dkt. No. 109393-0190 (ALEG-031US)receive, from the user interface of the computing device, device presenting the ranked plurality of opportunity objects […] and instruct, a second communication interface coupled with the financial account system, the financial account system to change a state of the support service linked to the participant object” and the myriad configurations thereof, as narrowly recited by the independent claims. 
Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as covering performance in the mind, there is an integration into a practical application. The Applicant argues at pages 9-12 of the Remarks dated 06/02/2022 that the current limitations are not mental processes, and provide a practical application. The Examiner agrees. The Applicant argues further an improvement to the functionality of the computing system and a practical application of any abstract idea. The Examiner agrees. Furthermore, the current limitations are akin to the technology from Examples 37 and 42 in the Revised PEG from October of 2019. As Applicant notes at pages 10-11, these comparisons are helpful in showing patent eligible subject matter in the current limitations. Finally, the improvements provided by the current limitations amount to “significantly more” than the abstract idea. For at least these reasons, the claims are patent eligible under 35 U.S.C. §101.
Based on the specific language and several steps detailed in the amended claims, the evidence presented above and Applicant’s Remarks dated 04/25/2022, claims 1-20 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686               

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686